To compel the vacation of an order directing service of process against the relator to be made upon one Edward P. Allen, the agent of the company in that county, issued upon an affidavit of the attorney for plaintiff, setting forth that the relator had no presiding officer, cashier, secretary or treasurer within the limits of that county.
Granted October 17, 1871, with costs against the plaintiff.
Held, that substituted service, under Oomp. Laws, Sec. 4835, on a domestic corporation located in this state, can be made only in the county where such corporation has its principal office.